IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0919
                               Filed June 29, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RAYSEAN H. NELSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Coleman J. McAllister,

Judge.



      Raysean Nelson appeals his conviction for criminal gang participation

enhanced as a habitual offender. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by May, P.J., Chicchelly, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


CARR, Senior Judge.

       Raysean Nelson appeals his conviction for criminal gang participation

enhanced as a habitual offender. He asserts that there was insufficient evidence

to show he participated in a street gang or was an active member of one. We find

the evidence was sufficient to support a finding by a jury that Nelson actively

participated in a gang. We affirm.

       I. Background and Facts

       Feuding between the Heavy Hitters and C-Block street gangs resulted in a

deadly shooting in January of 2020.          Sporadic violence continued between

members of the gangs since that time. On May 10, 2020, Nelson and Allison Doyle

approached a Shoe Carnival store in Des Moines where they encountered

members of the Heavy Hitters street gang. Nelson and Doyle returned to their

green sedan and fled. The group of Heavy Hitters followed, chasing Nelson and

Doyle in a white SUV.

       Nelson led his pursuers into a residential neighborhood, where security

footage recorded a male walking down the sidewalk, looking over his shoulder in

the direction of the incoming green sedan and white SUV, while speaking on a cell

phone. Nelson stopped his car upon reaching the man, and when the Heavy

Hitters arrived, the man shot at the white SUV at least twelve times. One shot

struck a passenger, Braden Shafer, in the head.

       An officer observed the Heavy Hitters’ car as it raced by and saw the

occupants shoot at Nelson and the shooter on the sidewalk. The officer pursued

the Heavy Hitters’ vehicle until the SUV soon suffered a flat tire. In the interviews
                                         3


following, the Heavy Hitters revealed that they had been going after “Little Thrax,”

who they believed to be a member of the C-Block street gang.

       The police searched social media for “Little Thrax” and found a Facebook

account where someone was wishing Little Thrax a happy birthday. This account

belonged to Nelson. Officers learned that Nelson’s father had gone by the street

name “Thrax” before he was killed. On this account detectives saw an April post

paying respects to a deceased member of the C-Block gang and February posts

discussing the sentencing of another C-Block member. Detectives also observed

on Nelson’s Facebook account that he was romantically involved with Doyle.

Doyle was well-known to the police as an associate of the C-Block gang and as a

frequent driver for them.

       After officers had identified Nelson and Doyle as the occupants of the green

sedan, they conducted a search warrant of their residence. There they found the

green sedan with multiple bullet holes in the garage, and in the residence, a pink

handgun and ammunition locked in a safe. Because of his three prior forcible

felony convictions, Nelson was prohibited from possessing a firearm. Nelson

admitted that he knew about the gun, that he had purchased the green sedan from

Doyle’s mother, and that they had been followed by the white SUV. He stated that

he had previously been a member of the C-Block gang but denied any current

involvement with the gang. Although three days had passed between the shooting

and the execution of the search warrant, Nelson had never made any attempt to

alert law enforcement that he and Doyle had been the victims of a shooting. Police

attempted to access call records on Doyle’s phone, but her records prior to May 12,

2020, had been deleted. Police were unable to locate Nelson’s phone.
                                            4


       II.    Standard of Review

       We review sufficiency of the evidence claims for correction of errors at law.

State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). Evidence is sufficient if

substantial record evidence supports a verdict. Id. “Evidence is substantial if,

when viewed in the light most favorable to the state, it can convince a rational jury

that the defendant is guilty beyond a reasonable doubt.” Id. The court must

consider all evidence in the record, including reasonable inferences that can be

drawn from the evidence. Id.

       III.   Sufficiency of the Evidence

       The jury found Nelson guilty of participation in a criminal gang. Under Iowa

Code section 723A.2 (2020), “[a] person who actively participates in or is a

member of a criminal street gang and who willfully aids and abets any criminal act

committed for the benefit of, at the direction of, or in association with any criminal

street gang, commits a class ‘D’ felony.”

       Nelson claims that the evidence presented by the State was not sufficient

to support the element of the crime that Defendant actively participated in or was

a member of a gang on or between May 6 and May 20, 2020. He argues that his

April and February social media posts saying “Crip in Peace” to a member who

had died and referencing the sentencing of another member demonstrate only an

honoring of past relationships with the C-Block gang, not that he was a member or

active participant. He claims that this social media activity is consistent with his

statement that he was no longer a participant in the gang, and that it is not

consistent with continuing gang activity on social media, which would include

disrespecting rival gangs and bolstering themselves within their gang. However,
                                          5


the social media affiliation as of April 2020, is a strong indicator of continued

affiliation with the gang in May, particularly when considered with Nelson’s

admission of past membership in the gang. See State v. Hayes, 532 N.W.2d 472,

476 (Iowa Ct. App. 1995) (stating a prior admission of being in a gang, alongside

other evidence of gang affiliation, can support a finding that defendant was a

member of a gang).

       Nelson also contends that the presence of the pink gun does not

demonstrate his participation in the gang because he only admitted knowledge of

the gun, and that the gun was also accessible to Doyle, who was a known

associate of the gang. But the possession of the gun despite the knowledge that

it could result in a firearms charge is also, according to testimony by detectives, an

indication of gang participation because of the need for gang members to protect

themselves from rival gangs. Possession of the gun is evidence tending to show

that Nelson was actively participating in the gang in May 2020. He further reasons

that the fact that the members of the Heavy Hitters targeted him only shows that

they believed he was part of the C-Block gang, not that he actually was. We think

this belief, while not conclusive, is suggestive of gang membership.

       Nelson additionally argues that since the detectives who investigated the

May 10 shooting were assigned especially to investigate gangs and were familiar

with many of the gang members in Des Moines, the fact that they did not know

who Nelson was is significant to showing that he was not a gang member at the

time of the shooting. But the police cannot and do not know every gang member

in Des Moines—in fact the detectives investigating this case only recognized three

of the five Heavy Hitters in the white SUV.
                                         6


       Furthermore, the route taken by Nelson through a residential neighborhood

was an odd choice for someone attempting to escape pursuers, according to

detectives. A detective also testified to the strangeness of Nelson’s decision to

stop his car where he did if he were simply trying to get away. These facts, in

conjunction with the evidence of the shooter on the phone appearing to wait for

something coming in the direction Nelson would soon arrive from, create a strong

inference that there was coordination between Nelson and the shooter. The

deleted phone records and inability to locate Nelson’s phone also support this

inference. Finally, Nelson’s failure to call the police after being chased and shot

at by Heavy Hitter gang members is consistent with him being a member of the

opposing gang. While none of this standing alone would be sufficient to prove

Nelson’s participation in a criminal gang, taken together it creates substantial

evidence that he was a member of the gang between May 6 and May 20, 2020.

       Viewing the evidence in the light most favorable to the State, we find

sufficient evidence to support a conviction for criminal gang participation.

       AFFIRMED.